IN THE SUPREME COURT OF THE STATE OF DELAWARE

JONATAN RODRIGUEZ,                    §
                                      §     No. 547, 2015
      Defendant Below,                §
      Appellant,                      §     Court Below—Superior Court
                                      §     of the State of Delaware
      v.                              §
                                      §     Cr. ID No. 1112016434
STATE OF DELAWARE,                    §
                                      §
      Plaintiff Below,                §
      Appellee.                       §

                         Submitted: June 10, 2016
                         Decided:   August 29, 2016

Before STRINE, Chief Justice; HOLLAND and SEITZ, Justices.

                                   ORDER

      This 29th day of August 2016, the Court has carefully considered the

parties’ briefs and the record on appeal from the Superior Court’s denial of a

motion for postconviction relief filed by the appellant, Jonatan Rodriguez. We

conclude that the Superior Court’s judgment should be affirmed on the basis of the

court’s order dated September 10, 2015, which adopted the Superior Court

Commissioner’s thorough and well-reasoned report and recommendation dated

August 3, 2015.1



1
  State v. Rodriguez, 2015 WL 5675796 (Del. Super. Sept. 10, 2015) adopting 2015 WL
4639236 (Del. Super. Aug. 3, 2015) (Comm’r Report and Recommendation).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                               BY THE COURT:
                               /s/ Leo E. Strine, Jr.
                               Chief Justice




                                 2